Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
25, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00420-CV



        IN RE PARADISE SETTLEMENT SERVICES, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Cause No. 1082224

                         MEMORANDUM OPINION

      On May 20, 2019, relator Paradise Settlement Services, LLC filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Jim F. Kovach, presiding judge of County Civil Court at Law No. 2 of Harris County,
to set aside his April 26, 2019 and May 8, 2019 orders directing relator to produce
documents to the receiver in the underlying case. On July 11, 2019, relator filed a
motion to stay all proceedings in the trial court.

      It is relator’s burden to provide a sufficient record establishing relator’s
entitlement to relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding). Relator has failed to do so. Relator has not provided all documents
material to its claim for relief. See Tex. R. App. 52.3(k)(1); 52.7(a)(1). Relator also
has not provided this court with a copy of the reporter’s record from the April 24,
2019 hearing even though the April 26, 2019 and May 8, 2019 orders make reference
to specific testimony. See Tex. R. App. P. 52.7(a)(2)(providing that relator must file
a properly authenticated transcript of any relevant testimony from any underlying
proceeding).Moreover, equity is generally not served by issuing an extraordinary
writ against a trial judge on a ground that was never presented in the trial court and
that the trial judge thus had no opportunity to address. In re Brown, 277 S.W.3d
474, 482 (Tex. App.—Houston [14th Dist.] 2009, orig. proceeding) (plurality op.).
A party’s right to mandamus relief generally requires a predicate request for some
action and a refusal of that request unless the request would have been futile and the
refusal little more than a formality. In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999)
(orig. proceeding) (per curiam). To determine whether a request would have been
futile, appellate courts examine whether the request would have added anything for
the trial court’s consideration. Brown, 277 S.W.3d at 483.

      Because relator did provide this court with every document filed in the
proceeding in the trial court material to its claim for mandamus relief, we do not
                                           2
know what arguments and objections relator made in the trial court. Therefore, we
cannot determine whether a request would have added anything for the county
court’s consideration. See id.

        Relator has not established that it is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus and relator’s emergency motion for
stay.


                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                            3